       Case 1:19-cv-02929-VSB-RWL Document 55 Filed 10/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 10/27/2020
---------------------------------------------------------------X
SEEDY DRAMMAH & FATOUMATA                                      :   19-CV-2929 (VSB) (RWL)
DRAMMEH on behalf of her niece and the                         :
minor daughter of Seedy Drammah, M.D., as :
her next friend,                                               :
                                                               :
                                    Petitioner,                :
                                                               :
                                                               :
                  - against -                                  :   ORDER
                                                               :
WILLIAM BAR, in his official                                   :
capacity as the Attorney General of the                        :
United States, et al.,                                         :
                                                               :
                                    Respondents.               :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The Court is in receipt of the parties’ October 27, 2020 letter concerning the parties’

joint request to adjourn the current supplemental briefing schedule (regarding how, if at

all, the Supreme Court’s decision in Department of Homeland Security v. Thuraissigiam,

140 S. Ct. 1959 (2020), affects the instant matter) and to set a briefing schedule for

Petitioner’s anticipated motion to hold this matter in abeyance pending the Second

Circuit’s decision in Ragbir v. Homan, No. 18-1592. (See Dkt. 54.) The Court is of the

view that the abeyance motion can most efficiently be resolved through letter briefing.

Accordingly:

        1.       The current supplemental briefing schedule is adjourned.

        2.       By November 13, 2020, Petitioner may file a letter brief of no more than five

                 pages (single-spaced) in support of its application for an abeyance.
      Case 1:19-cv-02929-VSB-RWL Document 55 Filed 10/27/20 Page 2 of 2




         3.   By December 1, 2020, the Government shall file its opposition letter brief of

              no more than five pages (single-spaced).

         4.   By December 11, 2020, Petitioner shall file its reply if any, of no more than

              three pages (single-spaced).

         5.   To the extent the Court denies Petitioner’s motion for an abeyance, the

              parties shall file their simultaneous supplemental briefs by December 30,

              2020, and their responding briefs by January 20, 2021.

                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated:        October 27, 2020
              New York, New York

Copies transmitted to all counsel of record.
